UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:April 30, 2009 Estimated average burden hours per response2.50 SEC FILE NUMBER 000-52180 (Check One):oForm 10-K oForm 20-F oForm 11-KxForm 10-QoForm 10-Do Form N-SARoForm N-CSR CUSIP NUMBER For Period Ended:August 9, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION STAR BUFFET, INC. Full Name of Registrant Former Name if Applicable 1312 N. Scottsdale Road Address of Principal Executive Office (Street and Number) Scottsdale, Arizona85257 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-Q, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. x 1 PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to complete its review of the disclosure and information required to be included in the Quarterly Report on Form 10-Q for the quarter ended August 9, 2010 in time to permit the filing of the 10-Q prior to the required deadline.The Company is currently completing the review and anticipates filing the 10-Q within the 5 day extension period. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Ronald E. Dowdy 453-3321 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or forsuch shorter period that the registrant was required to file such report(s) been filed? If answer isno, identify report(s). xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Star Buffet, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date September 23, 2010 By: /s/ Robert E. Wheaton Chief Executive Officer 2 Attachment A to Form 12b-25 Star Buffet, Inc’s total revenue for the quarter ended August 9, 2010 was $13,796,000, a decline of $5,713,000, as compared to total revenue of $19,509,000 for the quarter ended August 10, 2009.The Company had a net operating loss of approximately $1,400,000 for the quarter ended August 9, 2010 as compared to net income of $85,000, or $0.03 per share, for the quarter ended August 10, 2009.
